     Case 1:19-cv-10796-DLC Document 141 Filed 06/05/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 SECURITIES AND EXCHANGE COMMISSION,    :
                                        :
                          Plaintiff,    :            19cv10796 (DLC)
                                        :
                -v-                     :           OPINION AND ORDER
                                        :
 INTERNATIONAL INVESTMENT GROUP, LLC,   :
                                        :
                          Defendant.    :
                                        :
 -------------------------------------- X

APPEARANCES

For IIG Structured Trade Finance Fund, Ltd. and IIG Global Trade
Finance Fund, Ltd.:
Stephen B. Selbst
Arthur Glenn Jakoby
Herrick, Feinstein LLP
2 Park Ave.
New York, NY 10016
(212) 592-1405

For TriLinc Global Impact Fund – Trade Finance, Ltd.:
Joel Charles Haims
Morrison & Foerster LLP
250 West 55th St.
New York, NY 10019
(212) 468-8000

For Girobank, N.V. and Girobank International, N.V.:
Constance Mary Boland
Nixon Peabody LLP
55 West 46th St.
New York, NY 10036
(212) 940-3122

Brian Keahi Steinwascher
Thompson Hine LLP
335 Madison Ave., Fl. 12
New York, NY 10017
(212) 344-5680
     Case 1:19-cv-10796-DLC Document 141 Filed 06/05/20 Page 2 of 14



For Bank Leumi USA:
Jordan Derek Weinreich
Sherman Wells Sylvester & Stamelman LLP
1185 Avenue of the Americas, 3rd Fl.
New York, NY 10036
(212) 763-6464

DENISE COTE, District Judge:

     This Opinion addresses applications filed by nonparties IIG

Structured Trade Finance Fund, Ltd. (“STFF”), IIG Global Trade

Finance Fund, Ltd. (“GTFF”), and TriLinc Global Impact Fund –

Trade Finance, Ltd. (“TriLinc”) (collectively, the “Applicants”)

requesting that this Court, pursuant to its ancillary

jurisdiction, order the distribution of roughly $4.2 million

held at collection accounts maintained by subsidiaries of

defendant International Investment Group, LLC (“IIG”) at Bank

Leumi USA (“Bank Leumi”) (the “Applications”).        Non-parties

Girobank N.V. and Girobank International, N.V. (together,

“Girobank”) oppose the Applications, on the ground that there is

no ancillary jurisdiction over the Applications, as well as on

the merits.   The Applicants and Girobank allege that they are

victims of IIG’s fraudulent conduct, as described in the

Securities and Exchange Commission’s (“SEC”) complaint in the

primary litigation in this case (the “Primary Litigation”).

Because there is no ancillary jurisdiction over the Applications

and for the reasons that follow, the Applications are denied.




                                   2
         Case 1:19-cv-10796-DLC Document 141 Filed 06/05/20 Page 3 of 14



                                  Background

    I.     The Primary Litigation

         The Primary Litigation consists of an action brought by the

SEC against IIG on November 21, 2019.           On March 30, 2020, the

Primary Litigation was resolved with the entry of a final

judgment against IIG (the “Final Judgment”), pursuant to which

IIG paid over $35 million dollars to the SEC.

         The SEC complaint asserts that IIG, an investment adviser

specializing in trade finance lending, 1 engaged in frauds

intended to conceal millions of dollars in losses on defaulted

loans.      As alleged by the SEC, in 1998, IIG launched a private

investment fund called the Trade Opportunities Fund (“TOF”), to

which IIG served as the investment advisor.            In 2007, as TOF

experienced losses from defaulting loans and non-performing

assets, IIG began overvaluing the TOF portfolio and replacing

non-performing assets with fictitious loans.            By 2013, TOF had

developed liquidity problems that IIG sought to remedy by

obtaining bank financing of approximately $220 million to

capitalize a collateralized loan obligation trust (the “CLO”),

which was used to acquire trade finance loans from TOF.




1 As explained in the complaint, trade finance loans are high-
risk loans made to small- and medium-sized businesses, usually
commodities exporters in emerging markets.


                                       3
          Case 1:19-cv-10796-DLC Document 141 Filed 06/05/20 Page 4 of 14



      In 2017, as TOF’s liquidity problems persisted, IIG

launched a new private fund, GTFF.           IIG used assets from

investments in GTFF to purchase loan assets from TOF, including

approximately $44 million in fake loans, namely loans made to

Panamanian shell companies.          IIG also caused GTFF to purchase

loan assets from the CLO, including $28 million in disputed

loans made to an Argentine borrower.

      Later in 2017, IIG launched another private fund, STFF.               As

with GTFF, IIG used assets from investments in STFF to purchase

loan assets from TOF, including approximately $10 million in

fake loans, namely loans made to Panamanian shell companies.                At

IIG’s direction, STFF also purchased loan assets from the CLO,

including approximately $25 million in disputed loans made to

the Argentine borrower. 2

    II.     Procedural History of the Primary Litigation

      As noted, the SEC initiated the Primary Litigation against

IIG on November 21, 2019.          On November 26, a Judgment and

Preliminary Asset Freeze Order (the “Partial Judgment”) against

IIG was entered on consent.          Among other things, the Partial

Judgment froze IIG funds and assets except (1) amounts that the

Court authorized to pay legal fees, and (2) amounts that were

held for the benefit of IIG-managed private investment funds and


2 The complaint alleges additional fraudulent conduct by IIG that
does not concern STFF or GTFF.


                                        4
     Case 1:19-cv-10796-DLC Document 141 Filed 06/05/20 Page 5 of 14



not subject to the freeze, pursuant to a determination by a duly

appointed liquidator.    The Partial Judgment also prohibited any

litigation, except pending bankruptcy proceedings, during the

pendency of the SEC action.

     While the Partial Judgment remained in effect, non-parties

applied to this Court for exemption from the Partial Judgment.

These included applications to initiate foreign bankruptcy

proceedings, permit payment of certain legal expenses, and

reimburse defense costs under certain insurance policies. 3            Where

the SEC consented and non-parties did not make meritorious

objections, the applications were granted. 4




3 Girobank, whose suit against IIG over Girobank’s purchase of
$93 million in loans from TOF was pending in New York Supreme
Court, New York County (“New York Supreme Court”) prior to the
Primary Litigation, opposed certain applications to permit
defense counsel to be paid from IIG insurance policies. This
Court authorized Girobank to apply to New York Supreme Court to
determine whether a stipulation entered in that action
prohibited defense counsel from receiving payments from
insurance proceeds and to request that IIG produce certain
insurance policies.

4 The Court also granted an application for release from the
Partial Judgment made by Tuper SA, a business that had received
trade finance loans from IIG-managed private investment funds.
Because Tuper SA had made deposits to IIG-controlled accounts
that exceeded the amount necessary to repay these loans, the
release of such excess funds to Tuper SA was authorized. In
connection with this application, STFF and IIG Malta Bank Ltd.,
another IIG-controlled entity, sought payment of certain debt
services. Because the SEC did not object to the proposed
payment and explained that it was not aware of any competing
claims on these funds, this request was also granted.


                                   5
       Case 1:19-cv-10796-DLC Document 141 Filed 06/05/20 Page 6 of 14



       Upon consent of the parties, the Final Judgment was entered

against IIG on March 30.      The Final Judgment enjoined IIG from

violating securities laws, held IIG liable for $35,230,779.42 in

disgorgement and prejudgment interest, and required IIG to

satisfy its obligation by paying that amount to the SEC within

30 days after entry of the Final Judgment.         Pursuant to the

Final Judgment, Citibank, N.A. and Bank Leumi were ordered to

transfer the entire balance of specified IIG accounts to the

SEC.

       On May 5, 2020, more than 30 days after the Final Judgment

was entered, the SEC and IIG provided a joint status letter to

the Court.    It stated that there are “no disputes” between the

SEC and IIG “or other issues arising from the [F]inal [J]udgment

that require the Court’s attention.”

  III. The Applications

       On April 2, STFF and GTFF moved for this Court to retain

jurisdiction over the case for ancillary matters related to the

judgment imposed on IIG.      After Girobank opposed this motion, an

Order was issued stating that all parties would be given an

opportunity to be heard on jurisdiction in the context of a

specific request for relief.

       On April 8, STFF and GTFF moved for the Court, pursuant to

its ancillary jurisdiction, to order Bank Leumi and IIG Capital,

LLC, a subsidiary of IIG, to distribute certain funds to bank


                                     6
     Case 1:19-cv-10796-DLC Document 141 Filed 06/05/20 Page 7 of 14



accounts held at EFC Bank Cayman Islands by STFF and GTFF from a

collection account maintained at Bank Leumi by IIG for a

borrower of trade finance loans that allegedly had been funded

by STFF and GTFF (the “April 8 Application”).        In support of the

April 8 Application, STFF and GTFF filed eleven exhibits.          These

included a 2016 credit agreement between IIG Capital and other

entities controlled by or connected to IIG (the “Credit

Agreement”), and numerous amendments thereto, the most recent of

which was provided solely in Spanish; several participation

certificates to the Credit Agreement demonstrating that STFF and

IIG Malta Bank Ltd., another IIG-controlled entity, purchased

participation interests in loans made from an IIG-controlled

entity that was party to the Credit Agreement; and bank

statements from the collection account at issue.        According to

STFF and GTFF, these documents demonstrate their entitlement to

the funds.

     On April 17, Girobank opposed the April 8 Application on

the ground that ancillary jurisdiction does not exist over this

matter, as well as on the merits.      Bank Leumi notified the Court

that STFF and GTFF sought funds that exceeded the amount held at

the Bank Leumi collection account, but otherwise took no

position on the April 8 Application.      The April 8 Application

became fully submitted on April 24.




                                   7
     Case 1:19-cv-10796-DLC Document 141 Filed 06/05/20 Page 8 of 14



     On April 16, STFF and GTFF requested that the Court,

pursuant to its ancillary jurisdiction, order Bank Leumi and IIG

to distribute additional funds to bank accounts held at EFC Bank

Cayman Islands by STFF and GTFF from collection accounts

maintained at Bank Leumi by Trade Finance Trust, another

subsidiary of IIG, for eleven additional borrowers of trade

finance loans that allegedly had been funded by STFF and GTFF

(the “April 16 Application”).     In support of the April 16

Application, STFF and GTFF filed thirty-five exhibits, one of

which has eight parts, as well as thirteen additional exhibits

with its reply brief.    The exhibits consist of credit

agreements, participation certificates, and bank statements that

purportedly demonstrate STFF and GTFF’s entitlement to the funds

requested in the April 16 Application.

     On April 20, TriLinc, a subsidiary of an investment fund

that had retained IIG as a sub-advisor, also requested that the

Court exercise its ancillary jurisdiction to order Bank Leumi to

distribute funds to TriLinc from collection accounts maintained

at Bank Leumi by IIG for two borrowers of trade finance loans

that allegedly had been funded by TriLinc (the “April 20

Application”).   In support of the April 20 Application, TriLinc

submitted two participation certificates that purportedly

demonstrate TriLinc’s entitlement to the requested funds.




                                   8
      Case 1:19-cv-10796-DLC Document 141 Filed 06/05/20 Page 9 of 14



      On April 24, Girobank and Bank Leumi opposed the April 16

and April 20 Applications.      Bank Leumi opposed the April 16 and

April 20 Applications to the extent they requested funds in

excess of what was held in the Bank Leumi accounts.          The April

16 and April 20 Applications became fully submitted on May 8.

                               Discussion

      The doctrine of ancillary jurisdiction “recognizes federal

courts’ jurisdiction over some matters (otherwise beyond their

competence) that are incidental to other matters properly before

them.”   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

378 (1994); see also Kaplan v. Reed Smith, LLP, 919 F.3d 154,

157 (2d Cir. 2019).     As noted by the Second Circuit, “the

boundaries of ancillary jurisdiction are not easily defined and

the cases addressing it are hardly a model of clarity.”           Stein

v. KPMG, LLC, 486 F.3d 753, 760 (2d Cir. 2007) (citation

omitted).   Nonetheless, “because ancillary jurisdiction cannot

be limitless and still be ancillary, boundaries there must be.”

Id.

      “The basis of the doctrine of ancillary jurisdiction is the

practical need to protect legal rights or effectively to resolve

an entire, logically entwined lawsuit.”        Peacock v. Thomas, 516

U.S. 349, 355 (1996) (citation omitted).        “[A]t its heart,

ancillary jurisdiction is aimed at enabling a court to

administer justice within the scope of its jurisdiction.”


                                    9
     Case 1:19-cv-10796-DLC Document 141 Filed 06/05/20 Page 10 of 14



Levitt v. Brooks, 669 F.3d 100, 103 (2d Cir. 2012) (citation

omitted).   In Kokkonen, the Supreme Court explained that

ancillary jurisdiction is properly asserted

     for two separate, though sometimes related purposes:
     (1) to permit disposition by a single court of claims
     that are, in varying respects and degrees, factually
     interdependent; and (2) to enable a court to function
     successfully, that is, to manage its proceedings,
     vindicate its authority, and effectuate its decrees.

Kokkonen, 511 U.S. at 379-80 (citation omitted).         The Supreme

Court has “cautioned against the exercise of jurisdiction over

proceedings . . . where the relief sought is of a different kind

or on a different principle than that of the prior decree.”

Peacock, 516 U.S. at 358 (citation omitted).        The party

asserting jurisdiction bears the burden of demonstrating that

its suit falls within one of the categories set forth in

Kokkonen.   Peacock, 516 U.S. at 355-56.

     Even when ancillary jurisdiction is available, a district

court must determine, at its discretion, whether the

circumstances merit the exercise of ancillary jurisdiction.

Levitt, 669 F.3d at 103-04.     In determining whether to exercise

its discretion, a court may consider judicial economy, as well

as the convenience to the parties.       Id.   When, as here, a

dispute involves nonparties to the primary litigation, the

“requisite compelling circumstances” that warrant the exercise

of ancillary jurisdiction “will be rare, as the need for such a



                                   10
       Case 1:19-cv-10796-DLC Document 141 Filed 06/05/20 Page 11 of 14



proceeding generally will be far less pressing than in cases

involving parties already before the court.”          Stein, 486 F.3d at

761.

       The Applicants have failed to carry their burden of

demonstrating that there is ancillary jurisdiction over the

Applications under either category articulated in Kokkonen.               Of

course, the Applicants are not parties to the Primary

Litigation.     Moreover, the Applications are not “factually

interdependent” with the Primary Litigation.          Kokkonen, 511 U.S.

at 379.    They are “founded not only upon different facts than

the [Primary Litigation], but also upon entirely new theories of

liability.”     Peacock, 516 U.S. at 358.      Although the

Applications do not clearly articulate a theory of liability,

they appear to be based on breach of contract; the Primary

Litigation involved violations of the securities laws.            And

while the Applicants allege that they are victims of IIG’s

securities fraud, whether IIG committed securities fraud does

not provide the Applicants’ theory of liability here -- that the

Applicants are entitled to be repaid on loans that they made.

None of the factual allegations that underlay the SEC’s case

against IIG touch on whether the Applicants are entitled to the

funds they now request.       The borrowers for whom IIG maintains

the collection accounts at issue in the Applications are not

mentioned in the SEC’s complaint, and TriLinc is not even


                                     11
     Case 1:19-cv-10796-DLC Document 141 Filed 06/05/20 Page 12 of 14



referenced in the complaint at all.       The Applicants’ entitlement

to the requested funds thus depends on resolution of entirely

new and complicated factual issues, as evidenced by the

voluminous exhibits submitted by the Applicants in support of

their Applications.    In short, the securities violations for

which IIG was held liable in the Primary Litigation and the

funds requested in the Applications “have nothing to do with

each other; it would neither be necessary nor even particularly

efficient that they be adjudicated together.”        Kokkonen, 511

U.S. at 380.

     Exercising ancillary jurisdiction over the Applications

also would not enable the Court to “manage its proceedings,

vindicate its authority, and effectuate its decrees.”          Id.      The

funds requested in the Applications are not subject to the Final

Judgment entered against IIG.      The Final Judgment required IIG

to pay the SEC $35,230,779.42 within 30 days of entry of the

Final Judgment.   That obligation was satisfied and there is no

outstanding dispute between the parties to the Primary

Litigation.    The Applicants do not claim any entitlement to the

funds paid to the SEC in satisfaction of the Final Judgment and

they acknowledge that their claims “do not directly impact the

enforceability of the judgment against IIG.”        Asserting

ancillary jurisdiction over the Applications would do nothing to

further the disposition of the Primary Litigation.


                                   12
     Case 1:19-cv-10796-DLC Document 141 Filed 06/05/20 Page 13 of 14



     Even if ancillary jurisdiction were available here, the

relief requested in the Applications would not merit its

exercise.   Actions over IIG-related assets are pending before

other courts that may provide more appropriate fora for

litigating entitlement to the funds sought in the Applications.

These actions include, (1) liquidation proceedings of STFF in

the Cayman Islands, (2) liquidation proceedings of GTFF in the

Cayman Islands, as well as its related Chapter 15 proceeding in

the U.S. Bankruptcy Court for the Southern District of New York

(“Bankruptcy Court”), (3) the Curacao insolvency of TOF, as well

as its related Chapter 15 proceeding in Bankruptcy Court, and

(4) actions brought by Girobank against IIG and related entities

in New York Supreme Court, County of New York.         Thus,

duplicative litigation would not be avoided simply because STFF,

GTFF, TriLinc, and Girobank have all appeared in this action.

     The Applicants’ argument that ancillary jurisdiction should

be exercised because certain exceptions to the Partial Judgment

were granted during its pendency also fails.        Those matters were

properly presented because IIG’s assets were frozen pursuant to

the Partial Judgment and could not be accessed absent approval

by this Court.   Since the Final Judgment was entered against IIG

on March 30, however, the Partial Judgment is no longer in




                                   13
     Case 1:19-cv-10796-DLC Document 141 Filed 06/05/20 Page 14 of 14



effect. 5   As the assets sought by the Applicants are no longer

subject to the Partial Judgment and are not subject to the Final

Judgment, ancillary jurisdiction should not be asserted to

determine whether the Applicants are entitled to such assets. 6

                               Conclusion

     The April 8, 2020 and April 16, 2020 Applications of STFF

and GTFF, as well as the April 20, 2020 Application of TriLinc,

are dismissed for lack of jurisdiction.


Dated:      New York, New York
            June 5, 2020

                                  ____________________________
                                          DENISE COTE
                                  United States District Judge




5 In their April 8 Application, STFF and GTFF assert that they
require “partial relief from the Order” to access the funds at
issue in that application. STFF and GTFF do not specify to
which “Order” they refer. As the Partial Judgment is no longer
in effect and as the funds at issue are not subject to the Final
Judgment, this Court is aware of no such Order that it has
issued which would preclude STFF and GTFF from accessing the
funds.

6 The Applicants also argue that Girobank lacks standing to
oppose the Applications. Because there is no jurisdiction over
this matter, the Court need not decide this question.


                                   14
